THIRD DIVISION
                              ELLINGTON, P. J.,
                         DILLARD and MCFADDEN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                      March 1, 2016




In the Court of Appeals of Georgia
 A15A1818. FERGUSON v. THE STATE.                                             JE-067C

      ELLINGTON, Presiding Judge.

      A DeKalb County jury found Erik Ferguson guilty beyond a reasonable doubt

of trafficking a person for sexual servitude, OCGA § 16-5-46 (c), and two counts of

attempting to commit that offense, OCGA § 16-4-1; pimping for a person less than

18 years of age, OCGA §§ 16-6-11 (5); 16-6-13 (b), and two counts of conspiring to

commit that offense, OCGA § 16-4-8; enticing a child under the age of 16 years for

indecent purposes, OCGA § 16-6-5 (a); and nine counts of conspiring to commit

sexual exploitation of a child, OCGA §§ 16-4-8; 16-12-100 (a) (4) (D), (b) (8).

Following the denial of his motion for a new trial, Ferguson appeals, contending that

the evidence was insufficient to support his convictions, that the trial court erred in

denying his motion to dismiss the indictment and failing to instruct the jury on
corroboration of an accomplice, and that his trial attorney was ineffective in failing

to request that jury instruction. Finding no reversible error, we affirm.

      1. Ferguson contends that the evidence was insufficient to support his

convictions.

      On appeal from a criminal conviction, the appellate court

      view[s] the evidence in the light most favorable to the verdict[,] and an
      appellant no longer enjoys the presumption of innocence. [The appellate
      court] determines whether the evidence is sufficient under the standard
      of Jackson v. Virginia, 443 U. S. 307 (99 SCt 2781, 61 LE2d 560)
      (1979), and does not weigh the evidence or determine witness
      credibility. Any conflicts or inconsistencies in the evidence are for the
      jury to resolve. As long as there is some competent evidence, even
      though contradicted, to support each fact necessary to make out the
      State’s case, [the appellate court] must uphold the jury’s verdict.


(Citations omitted.) Rankin v. State, 278 Ga. 704, 705 (606 SE2d 269) (2004).

      (a) Count 1 of the indictment charged Ferguson with committing the offense

of trafficking a person for sexual servitude during the period October 15, 2007, to

January 31, 2008. Ferguson contends that the evidence established that he was

incarcerated during that period. In addition, he contends that the alleged victim, A.




                                          2
G., was his accomplice as to that offense and that her testimony was not corroborated,

rendering the evidence insufficient under former OCGA § 24-4-8.1

        A. G. testified that she met Ferguson in January 2007, about a month before she

turned 17; she immediately moved in with him. Within a year, she had Ferguson’s

child. Just after she turned 17, A. G. first became involved in sex work when, at

Ferguson’s direction, she accompanied another young woman to meet a customer of

an escort service. Ferguson operated an escort service called “Addicted Pleasure

Models.” A. G. worked for Ferguson as a prostitute, having sex for money, danced

at adult entertainment clubs and “stripper parties,” and gave erotic massages.

Ferguson acted as her pimp, and she gave all the money she earned to him. If she

failed to turn over the money, he would beat her. To promote the escort services, A.

G. regularly passed out business cards and fliers, and multiple times per day she

posted ads on Craigslist in the “escort services” section. A. G. helped recruit other

girls to work for Ferguson’s escort service; he generally had about five at any given

time.


        1
       Ferguson’s trial took place in January 2012, before the effective date of
Georgia’s new Evidence Code, which applies to any motion, hearing or trial
commenced on or after January 1, 2013. Ga. L. 2011, p. 99, §§ 2, 101. This rule of
evidence is now codified at OCGA § 24-14-8 (2013).

                                           3
      A. G. testified that on January 9, 2009, she, Ferguson, and three of Ferguson’s

other girls were headed downtown to meet customers at a hotel, and they passed out

Addicted Pleasure Models business cards around a bus stop on Candler Road. A. G.

explained that their purpose in passing out the cards was to solicit customers for

prostitution services. Police officers stopped the girls to question them and detained

them when they discovered that two girls, who had just started working for Ferguson,

were runaways. A. G. was carrying a camera that included numerous images that

Ferguson had taken of A. G. and the other girls to use in Craigslist ads. Nine of the

images, introduced at trial as State’s Exhibits 71 through 79, depict girls other than

A. G., displaying their genitals to the viewer.

      A. G. was arrested. While she was in jail, in recorded telephone calls with

Ferguson, the two discussed the operations of the prostitution business. He told her

that one of the other girls had made $50 the previous night, and he “had the money

in [his] pocket.” He said that the girl was going to walk the streets, passing out flyers

to get some more business. He told her he had taken a girl away from another man

and that the new girl was inexperienced in demanding a higher price from customers,

rather than agreeing to the price first offered. They discussed having enough girls

working for them, and Ferguson said that adding some “white hoes” to their operation

                                           4
would “take [them] all the way to the tip-top,” and he remarked that those girls tended

to be more “loyal to their man.” Ferguson asked A. G. for the password for her

Craigslist account so he could delete the ads and photographs she had posted, some

of which included photographs of underaged girls, and she coached him through that

process.

      As noted above, Ferguson contends that the alleged victim, A. G., was his

accomplice as to the offense charged in Count 1 of the indictment, trafficking a

person for sexual servitude, and that her testimony was not corroborated, rendering

the evidence insufficient under former OCGA § 24-4-8.2 Ferguson does not identify

      2
              Former OCGA § 24-4-8, applicable at the time of
              [Ferguson’s] trial, did require corroborating circumstances
              in a felony prosecution in which the only witness was an
              accomplice. [In such a case, the State has] to present the
              testimony of at least one other witness or evidence of such
              corroborating circumstances; however, the required
              additional evidence could be circumstantial, slight, and in
              and of itself, insufficient to warrant a conviction of the
              charged crime. But, such independent evidence has to
              either directly connect the defendant with the crime or
              justify an inference that the defendant is guilty; it must
              corroborate the identity of the defendant and that the
              defendant participated in the crime.
(Citation and footnotes omitted.) Lindsey v. State, 295 Ga. 343, 347 (3) (760 SE2d
170) (2014). See OCGA § 16-2-20 (a) (“Every person concerned in the commission
of a crime is a party thereto and may be charged with and convicted of commission
of the crime.”), (b) (“A person is concerned in the commission of a crime only if he:

                                          5
any legal authority for the underlying premise that a person can be an accomplice in

his or her own sexual servitude.3 See Lemery v. State, 330 Ga. App. 623, 623-628 (1)

(768 SE2d 800) (2015) (explaining the elements of coercion and deception in the

context of sexual servitude); OCGA § 16-3-6 (providing that a person is not

criminally responsible for sexual crimes where the person was being trafficked for



(1) Directly commits the crime; (2) Intentionally causes some other person to commit
the crime under such circumstances that the other person is not guilty of any crime
either in fact or because of legal incapacity; (3) Intentionally aids or abets in the
commission of the crime; or (4) Intentionally advises, encourages, hires, counsels, or
procures another to commit the crime.”).
      3
         “A person commits the offense of trafficking a person for sexual servitude
when that person knowingly subjects another person to or maintains another person
in sexual servitude or knowingly recruits, entices, harbors, transports, provides, or
obtains by any means another person for the purpose of sexual servitude.” OCGA §
16-5-46 (c). “Sexual servitude” means:
       (A) Any sexually explicit conduct or performance involving sexually explicit
       conduct for which anything of value is directly or indirectly given, promised
       to, or received by any person, which conduct is induced or obtained by
       coercion or deception or which conduct is induced or obtained from a person
       under the age of 18 years; or
       (B) Any sexually explicit conduct or performance involving sexually explicit
       conduct which is performed or provided by any person, which conduct is
       induced or obtained by coercion or deception or which conduct is induced or
       obtained from a person under the age of 18 years.
OCGA § 16-5-46 (a) (6). “‘Sexually explicit conduct’ shall have the same meaning
as set forth in Code Section 16-12-100.” OCGA § 16-5-46 (a) (5). The acts at issue
in this case – offering to perform sexual acts for money – are included within the
definition of sexually explicit conduct. See OCGA § 16-12-100 (4).

                                          6
sexual servitude and was either less than 18 years of age or was under coercion or

deception).

      Pretermitting whether corroboration was required, the evidence authorized the

jury to find that A. G.’s testimony was corroborated, by a variety of evidence. For

example, Ferguson’s telephone conversations with A. G. while she was in jail,

regarding the day-to-day operation of the ongoing prostitution enterprise, and the

need to remove ads from the Craigslist website that included photographs of underage

girls, connected Ferguson to the Addicted Pleasure Models escort service promoted

in those postings and therefore to the prostitution enterprise. Lemery v. State, 330 Ga.

App. at 626-627 (1); Lewis v. State, 278 Ga. App. 160, 161 (1) (628 SE2d 239)

(2006).

      In contending that the evidence established an alibi of incarceration, Ferguson

points only to his own testimony that he was incarcerated during the period specified

in Count 1 of the complaint, October 15, 2007 to January 1, 2008. Even if the jury

accepted Ferguson’s self-serving testimony that he was in jail during that period, the

evidence authorized the jury to find that A. G. prostituted herself for Ferguson’s

benefit multiple times a day nearly every day from approximately February 2007



                                           7
through January 2009 (and beyond) and continued to prostitute herself for him

regardless whether he was physically present on any given day. 4

      (b) Counts 2 and 3 charged Ferguson with attempting to commit trafficking a

person for sexual servitude. The indictment alleged that on January 9, 2009, Ferguson

had two girls, sixteen-year-old K. P. and fifteen-year-old K. L., distribute business

cards for Addicted Pleasure Models in order to solicit men to buy sexual services

from the girls. In Counts 6 and 7, the indictment charged Ferguson with conspiring

to commit pimping for the same two girls, on the same date, again by having the girls

distribute business cards for Addicted Pleasure Models in order to solicit men to buy

sexual services from them.5 In Count 8, the indictment charged Ferguson with

enticing a child under the age of 16 for indecent purposes, through taking K. L. to

2004 Candler Road on the same date, for the purpose of prostitution.6 Ferguson


      4
         We note that, in Count 5, the indictment charged Ferguson with committing
the offense of pimping for a person less than 18 years of age, also against A. G.
during the same period as alleged in Count 1. In his brief, however, Ferguson did not
assert the same insufficiency arguments as to Count 5.
      5
        “A person commits the offense of pimping when he or she . . . Aids or abets,
counsels, or commands another in the commission of prostitution[.]” OCGA § 16-6-
11 (5).
      6
        “A person commits the offense of enticing a child for indecent purposes when
he or she solicits, entices, or takes any child under the age of 16 years to any place

                                          8
argues that K. P. was the only witness who testified who was in a position to

corroborate A. G.’s testimony that Ferguson directed the girls in escort service

activities and that K. P.’s testimony did not corroborate A. G.’s. He contends that he

cannot be convicted on A. G.’s uncorroborated testimony. He also contends that there

was no evidence that K. L. was younger than 16 years old.

      K. P. testified that in early January 2009, she met Ferguson and A. G. in a bar;

she was sixteen years old and a runaway. She testified that K. L. was also there that

night. K. P. and K. L. were friends and had lived on the same street growing up. K.

P. and K. L. left the bar with Ferguson and A. G. and stayed at their house. Ferguson

talked to K. P. about “what would happen and how [she] would be there and what

[she] would do there.” He asked if she would be “comfortable doing prostitution,”

and she said she would. K. P. testified that, on January 9, 2009, a few days after she

met Ferguson, she was with him, A. G., K. L., and another girl at a bus stop on

Candler Road. K. P. testified that they were on their way to go shopping, and that she

and K. L. gave an Addicted Pleasure Models business card to a man in a car. As

Ferguson contends, K. P. testified that they did not solicit sex from anyone that day.



whatsoever for the purpose of child molestation or indecent acts.” OCGA § 16-6-5
(a).

                                          9
      Two police officers testified that there was an unusual amount of activity at

that bus stop that day and that four girls (including A. G., K. P., and K. L.) were

handing out adult entertainment business cards to men. Officers determined that, after

initially giving false dates of birth, K. P. and K. L. provided the correct dates; K. P.

was 16 years old and K. L. was 15 years old. An officer dialed the telephone number

on the business card, and A. G.’s cell phone rang. The officers found nude

photographs of the younger girls on A. G.’s camera. A. G. was charged with enticing

minors; the minors were charged with giving false information.

      Turning to Ferguson’s argument that A. G.’s testimony that the girls were

engaged in prostitution at Ferguson’s direction on January 9, 2009, was

uncorroborated, we conclude that the jury could find corroboration in K. P.’s

testimony that, a few days earlier, Ferguson took her and K. L., two teenaged

runaways, home from a bar and Ferguson asked her if she would be comfortable

doing prostitution in his household. In addition, the jury could find corroboration in

the evidence that A. G. possessed State’s Exhibits 71 through 79, that K. P. and K.

L. gave a business card for the escort service to a man in a car, and that Addicted

Pleasure Models posted ads for prostitution on Craigslist.



                                          10
      As to K. L.’s age, although K. P. testified that she was not sure of K. L.’s exact

age, she testified that they had been in the same grade in school together. More

specifically, K. L. gave her date of birth to investigators, providing evidence that she

was less than 16 years of age on January 9, 2009.

      (c) Counts 9 through 17 charged Ferguson with conspiring to commit sexual

exploitation of a child through possessing photographs depicting the lewd exhibition

of the child’s genitals.7 The photographs, State’s Exhibits 71 through 79, depict 16-

year-old K. P. , 15-year-old K. L. , or both. He contends that he did not take the

photographs or direct that they be taken and that he did not possess the photographs,

which were found on A. G.’s camera on January 9, 2009. He contends that A. G. was

his alleged co-conspirator and that her testimony was not corroborated, rendering the

evidence insufficient under former OCGA § 24-4-8. We conclude, however, that A.

G.’s testimony authorized the jury to find that he conspired with A. G. to generate

State’s Exhibits 71 through 79 for use in the escort business’s Craigslist ads and that


      7
       “It is unlawful for any person knowingly to possess or control any material
which depicts a minor or a portion of a minor’s body engaged in any sexually explicit
conduct.” OCGA § 16-12-100 (b) (8). “Minor” means “any person under the age of
18 years.”OCGA § 16-12-100 (a) (1). “Sexually explicit conduct” means actual or
simulated . . . [l]ewd exhibition of the genitals or pubic area of any person[.]” OCGA
§ 16-12-100 (a) (4) (D).

                                          11
K. P.’s testimony about the taking of the photographs at Ferguson’s and A. G.’s house

corroborated A. G.’s testimony.

      For the foregoing reasons, Ferguson’s sufficiency arguments fail. Pepe-Frazier

v. State, 331 Ga. App. 263, n. 2 (770 SE2d 654) (2015); Lemery v. State, 330 Ga.

App. at 628 (1).

      2. Ferguson contends that the trial court erred in denying his motion to dismiss

the indictment.

      First, Ferguson contends that the indictment failed to allege specific dates and

deprived him of a potential alibi defense. This argument can only go to Counts 1 and

5 of the indictment, which charged Ferguson with committing offenses during the

period October 15, 2007, to January 31, 2008, as the remaining counts all specified

an offense date of January 9, 2009.

      Generally, an indictment which fails to allege a specific date on which
      the crime was committed is not perfect in form and is subject to a timely
      special demurrer. However, where the State can show that the evidence
      does not permit it to allege a specific date on which the offense
      occurred, the State is permitted to allege that the crime occurred between
      two particular dates. In such a situation, though, the range of dates
      alleged in the indictment should not be unreasonably broad.




                                         12
(Citations and punctuation omitted.) Blanton v. State, 324 Ga. App. 610, 614-615 (1)

(751 SE2d 431) (2013). Moreover,

      the true test of the sufficiency of an indictment or accusation to
      withstand a special demurrer is not whether it could have been made
      more definite and certain, but whether it sufficiently apprises the
      defendant of what he must be prepared to meet, and, in case any other
      proceedings are taken against him for a similar offense, whether the
      record shows with accuracy to what extent he may plead a former
      acquittal or conviction.


(Citations and punctuation omitted.) State v. Leatherwood, 326 Ga. App. 730, 732-

733 (757 SE2d 434) (2014). As noted above, the evidence authorized the jury to find

that A. G. prostituted herself for Ferguson’s benefit multiple times a day nearly every

day from approximately February 2007 through at least January 2009. The

indictment’s allegation of a range of dates within that even longer range of time for

the continuing offense of trafficking A. G. for sexual servitude certainly put him on

notice of what he should be prepared to meet at trial. Blanton v. State, 324 Ga. App.

at 617 (2) (a).

      Next, he argues that Counts 1, 2, and 3 failed to allege facts of sexually explicit

conduct, as required for trafficking a person for sexual servitude, and Counts 6 and

7 failed to allege facts that K. P. or K. L. engaged in any acts of prostitution. These

                                          13
arguments lack merit. By virtue of the statutory definition of trafficking another

person for sexual servitude, an indictment that alleges a violation of OCGA § 16-5-46

(c) necessarily incorporates an allegation that the trafficking conduct by the accused

involved sexually explicit conduct by the victim. See OCGA § 16-5-46 (a) (6). In

addition, Counts 6 and 7 alleged that Ferguson engaged in conspiracy to commit the

offense of pimping by having K. P. and K. L. distribute business cards in order to

solicit men to buy sexual services from them. These Counts included facts showing

that Ferguson, in concert with others, aided and abetted K. P. and K. L. in acts of

prostitution, which offense comprises, not only performing sexual acts for money, but

offering or consenting to perform sexual acts for money. See OCGA § 16-6-9 (“A

person commits the offense of prostitution when he or she performs or offers or

consents to perform a sexual act, including but not limited to sexual intercourse or

sodomy, for money or other items of value.”).

      Finally, he contends that Counts 9 through 16 of the indictment were flawed

in alleging in one indictment both a conspiracy (to commit sexual exploitation of

children) and, as the substantive step taken in furtherance of the conspiracy, the

underlying substantive act (sexual exploitation of children by possessing photographs

depicting the lewd exhibition of children’s genitals). Although a conviction for

                                         14
conspiring to commit an offense merges into a conviction for the completed offense

for sentencing,8 Ferguson has not identified any authority for his position that an

indictment is void if it alleges a conspiracy that achieved its object.9 Indeed, the

Criminal Code provides that “[a] person may be convicted of the offense of

conspiracy to commit a crime . . . even if the crime which was the objective of the

conspiracy was actually committed or completed in pursuance of the conspiracy, but

such person may not be convicted of both conspiracy to commit a crime and the

completed crime.” OCGA § 16-4-8.1.

      The trial court did not err in denying Ferguson’s motion to dismiss the

indictment.




      8
       Crosby v. State, 232 Ga. 599, 602 (3) (207 SE2d 515) (1974); Raftis v. State,
175 Ga. App. 893, 895 (2) (334 SE2d 857) (1985).
      9
         See Scott v. State, 229 Ga. 541, 544 (1) (192 SE2d 367) (1972)
(“[C]onspiracy itself [is] a separate crime only in cases where the crime conspired to
be committed ha[s] not in fact been committed, that is, where the conspiracy ha[s]
been, so to speak, ‘nipped in the bud.’”); Rowe v. State, 166 Ga. App. 836, 837-838
(1) (305 SE2d 624) (1983) (Where conspiracy was not included in an indictment of
multiple defendants for drug possession, the defendant could not be found guilty of
conspiring to possess the contraband, because a person cannot be convicted of a
crime not charged and because conspiracy is a separate crime only when the crime
conspired to be committed has not been committed.).

                                         15
      3. Ferguson contends that the trial court erred in failing to instruct the jury sua

sponte on the requirement that the testimony of an accomplice be corroborated. He

acknowledges that he did not request such a jury instruction. Because he did not

submit a written request, an oral request during the charge conference for such an

instruction, or an objection to the court’s failure to give such an instruction, this

Court’s review is limited to a determination of whether the trial court’s instruction

constituted “plain error.” See OCGA § 17-8-58; State v. Kelly, 290 Ga. 29, 33 (2) (a)

(718 SE2d 232) (2011). Under the applicable test for plain error under OCGA § 17-8-

58 (b),

      [f]irst, there must be an error or defect – some sort of deviation from a
      legal rule – that has not been intentionally relinquished or abandoned,
      i.e., affirmatively waived, by the appellant. Second, the legal error must
      be clear or obvious, rather than subject to reasonable dispute. Third, the
      error must have affected the appellant’s substantial rights, which in the
      ordinary case means he must demonstrate that it affected the outcome of
      the trial court proceedings. Fourth and finally, if the above three prongs
      are satisfied, the appellate court has the discretion to remedy the error
      – discretion which ought to be exercised only if the error seriously
      affects the fairness, integrity or public reputation of judicial
      proceedings.




                                          16
(Citation and punctuation omitted; emphasis in original.) McLean v. State, 291 Ga.

873, 876-877 (4) (738 SE2d 267) (2012). Pretermitting whether the omission was

error in this case, see Division 4, infra, we conclude that there is no likelihood that

it affected the outcome of the trial in light of the content of Ferguson’s telephone

conversations with A. G. while she was in jail and the other evidence discussed in

Division 1, supra. Tremblay v. State, 329 Ga. App. 139, 143 (2) (764 SE2d 163)

(2014). Accordingly, the failure to give the charge sua sponte was not plain error.

      4. Ferguson contends that his trial attorney was ineffective in failing to request

a jury instruction on corroboration of an accomplice.

      In order to prevail on a claim of ineffective assistance of counsel, a
      criminal defendant must show that counsel’s performance was deficient
      and that the deficient performance so prejudiced the client that there is
      a reasonable likelihood that, but for counsel’s errors, the outcome of the
      trial would have been different. Strickland v. Washington, 466 U. S. 668
      (104 SCt 2052, 80 LE2d 674) (1984)[.] The criminal defendant must
      overcome the strong presumption that trial counsel’s conduct falls
      within the broad range of reasonable professional conduct.


(Citations and punctuation omitted.) Robinson v. State, 277 Ga. 75, 75-76 (586 SE2d

313) (2003).




                                          17
      In denying Ferguson’s motion for a new trial on the basis of ineffective

assistance of counsel, the trial court ruled that Ferguson’s trial counsel was not

deficient for failing to request a charge on accomplice corroboration because, “where

an accomplice witness’ testimony is independently corroborated, a jury instruction

on corroboration is not required, whether or not the charge was requested by

counsel[,]” citing Jackson v. State, 294 Ga. 34, 36-37 (2) (751 SE2d 63) (2013), and

Hall v. State, 241 Ga. 252, 257-258 (7) (244 SE2d 833) (1978). Although the

Supreme Court of Georgia has since reversed these two cases, and others holding

likewise,10 Georgia law as it existed at the time of Ferguson’s trial in January 2012

      10
         See Hamm v. State, 294 Ga. 791, 793-798 (2) (756 SE2d 507) (2014). In that
case, the Supreme Court of Georgia explained:
       the sufficiency of the evidence corroborating an accomplice’s testimony,
       including whether the State has presented other witnesses to the same
       material facts as the accomplice, is an inquiry entirely distinct from
       whether a jury charge on the principle of accomplice corroboration is
       warranted. . . . [I]t is well-established that requested jury instructions
       must be given whenever there is “slight evidence” to support them.
       Where . . . there is slight evidence supporting a finding that a witness
       was an accomplice, the jury should be given proper guidance not only
       on how to decide whether the witness was in fact an accomplice but also
       on the extent to which it can rely on that witness’ testimony by itself to
       support a conviction. . . . [T]he mere fact that there is other evidence
       which could serve as corroboration does not dispense with the need for
       the requested charge because the jury, as the exclusive judges of
       credibility, could have rejected the other evidence and convicted solely
       on the accomplice’s testimony. A trial court’s failure to give the

                                         18
indeed provided that, “there is no error in declining to give an instruction on

accomplice corroboration, even if such a charge is requested, where the accomplice’s

testimony is in fact corroborated by independent evidence.” (Citation omitted.) Hamm

v. State, 294 Ga. 791, 795 (756 SE2d 507) (2014) (discussing the holdings in Hall v.

State and its progeny). Failing to request an inapplicable jury instruction does not

constitute deficient performance. McLean v. State, 291 Ga. 873, 877-878 (5) (a) (738

SE2d 267) (2012). Because the reasonableness of counsel’s conduct is examined from

counsel’s perspective at the time of trial, and not with the benefit of hindsight, there

was no “general duty” on the part of Ferguson’s defense counsel to “argue beyond

existing precedent” on the subject in anticipation that there would be changes in the

law before the case was reviewed on appeal. (Citations and punctuation omitted.)

Perera v. State, 295 Ga. 880, 885-886 (3) (d) (763 SE2d 687) (2014), cert. denied,

Perera v. Georgia, - U. S. - (136 SCt 123, 193 LEd2d 96) (2015).

       Moreover, at the hearing on Ferguson’s motion for a new trial, his trial counsel

testified that, as a matter of trial strategy, he decided not to request a jury instruction



       instruction where the State relies in part on the testimony of a possible
       accomplice thus leaves open the possibility of a conviction in violation
       of [former] OCGA § 24-4-8.
(Citations and punctuation omitted.) Id. at 796 (2).

                                            19
on corroboration because such an instruction would have essentially conceded that

Ferguson and A. G. were working together. His counsel testified that he believed it

would be more effective to attack A. G.’s credibility directly and try to distance

Ferguson from her prostitution activities.11

         As a general rule, matters of reasonable tactics and strategy, whether
         wise or unwise, do not amount to ineffective assistance of counsel.
         Matters of trial tactics, even if they appear in hindsight to be
         questionable, are grounds to find counsel ineffective only if the tactical
         decision is so patently unreasonable that no competent attorney would
         have chosen it.


(Citations and punctuation omitted.) Dyer v. State, 295 Ga. App. 495, 498 (1) (672

SE2d 462) (2009). The trial court did not err in denying Ferguson’s motion for a new

trial.

         Judgment affirmed. Dillard and McFadden, JJ., concur.




         11
        Ferguson testified on his own behalf and essentially claimed that he was an
innocent bystander to A. G.’s prostitution trade and that she lied to shift the blame to
him to catch what his attorney called “the deal of the century” from the State.

                                            20